United States Court of Appeals
                            For the Eighth Circuit

                      ___________________________

                              No. 16-1086
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                              Joshua P. Randolph

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: September 19, 2016
                         Filed: October 14, 2016
                              [Unpublished]
                              ____________

Before WOLLMAN, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Joshua P. Randolph appeals from the 24-month sentence the district court1
imposed upon revoking Randolph’s supervised release, arguing that the sentence is
substantively unreasonable. We affirm.

       Randolph pleaded guilty in 2009 to being a felon in possession of a firearm.
See United States v. Randolph, 628 F.3d 1022 (8th Cir. 2011). He was ultimately
sentenced to 77 months’ imprisonment, to be followed by three years of supervised
release. Randolph began his term of supervised release in January 2014. The
probation office submitted two violation reports in 2014, after drug tests showed that
Randolph had used PCP and alcohol. On September 10, 2015, Randolph’s probation
officer submitted another violation report, alleging several supervised-release
violations, including a positive drug test for marijuana, failure to report for drug
testing, failure to submit monthly reports for two consecutive months, and violations
of law.

       Randolph denied that he had violated the law, but admitted to the remaining
violations. The court found that Randolph had committed the violations to which he
had stipulated and noted that it would not make a finding whether he had violated the
law. Based on Randolph’s criminal history category of VI, the U.S. Sentencing
Guidelines Manual (Guidelines) recommended an advisory sentencing range of 8 to
14 months’ imprisonment. Randolph requested a sentence within that range, arguing
that he had shown positive changes, including taking college courses and starting a
landscaping business. The district court explained that its decision was based on “the
totality of the circumstances,” which included Randolph’s criminal history, drug use,
and repeated violations of the conditions of supervised release, as well as “the fact
that he is going to school and trying to better himself in that sense.” The court noted
that Randolph’s pattern of illegal conduct and drug use indicated that he was


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-
dangerous and that an above-Guidelines sentence was therefore warranted to protect
“the safety and [welfare] of the folks in the community.” Accordingly, the district
court imposed a 24-month sentence, the maximum permitted under 18 U.S.C.
§ 3583(e)(3), with no supervised release to follow.

       We review a revocation sentence for abuse of discretion. United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008). A district court abuses its discretion
and imposes an unreasonable sentence when it “(1) fails to consider a relevant factor
that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” United States v. Goodon,
742 F.3d 373, 376 (8th Cir. 2014) (quoting United States v. Maxwell, 664 F.3d 240,
245 (8th Cir. 2011)). If a sentencing judge addresses “some of the considerations
contained in § 3553(a), we are ordinarily satisfied that the district court was aware of
the entire contents of the relevant statute” and that it considered all of the relevant
factors. United States v. Hum, 766 F.3d 925, 928 (8th Cir. 2014) (per curiam)
(quoting United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004)).

       Randolph argues that the district court failed to consider all of the § 3553(a)
factors; that the court placed too much weight on his criminal history, which the
Guidelines had already accounted for; and that the court committed a clear error of
judgment in imposing a 24-month sentence in light of Randolph’s mitigating factors.
As recounted above, however, the record belies his contention that the district court’s
discussion of his criminal history was insufficient to demonstrate that it had
considered all of the relevant factors. That the court accorded Randolph’s mitigating
factors less weight than Randolph would have liked does not render the sentence
unreasonable.

      The judgment is affirmed.
                     ______________________________

                                          -3-